DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 29 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9488621 and US Patent 9038467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Information Disclosure Statements filed 28 September 2021 had the following errors in the listing: International Application No. PCT/US2009/031154 had the wrong date listed, the corrected listing has been placed on the enclosed PTO-892 form; the US Appl. No. 11/593,312 Notice of Allowance dated July 6, 2010 was not properly filed and cited in the previously filed applications, therefore, the reference has been crossed off and has not been considered; and references WO 2002/059577, WO 2002/072234, WO 2002/072236, WO 2002/072263, and WO 2003/079006 do not exist, it is clear these are NOT the proper numbers for these references. For the five WO references, the proper recitation has been placed on the enclosed PTO-892 form.

Allowable Subject Matter
Claims 1-5 and 8-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With regards to claim 8, the prior art of record fails to teach and/or suggest a method, comprising: to a fluid medium disposed in a flow channel, the fluid medium having disposed therein at least some particles defining major axes, applying acoustic radiation pressure to the fluid medium and the at least some particles so as to rotate the at least some particles such that the major axes of the at least some particles are parallel with one another.
With regards to claim 19, the prior art of record fails to teach and/or suggest a method, comprising: to a fluid medium being disposed in a flow channel, the fluid medium having disposed therein at least some particles, each of the at least some particles defining a major axis, applying acoustic radiation pressure to the fluid medium and the at least some particles so as to rotate the at least some particles; and (1) generating and collecting optical scattering data of the at least some rotated particles, (2) generating and collecting one or more images of the at least some rotated particles, or both (1) and (2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855